DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 and 5-13 of prior U.S. Patent No. 11,199,810. This is a statutory double patenting rejection.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Regarding claim 1, the recited “an air communication port configured to suck air into said image forming apparatus and to discharge the air from an inside of said image forming apparatus” should be corrected to “an air communication port configured to suck air into an inside of said image forming apparatus” and the recited “extend to said second side surface portion” should be corrected to “extend to said second side surface”.
Regarding claim 12, the recited “outer casing member” should be corrected to “outer casing” and the recited “and a second outer casing member provided with said air communication port, and wherein said air communication port provided in said second outer casing member is an air discharging port” should be corrected to “and a second outer casing member provided with a second air communication port, and wherein said second air communication port provided in said second outer casing member is an air discharging port configured to discharge the air from the inside of said image forming apparatus”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, and 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tamura et al. US 20160246247.
Regarding claim 1, Tamura et al. discloses:
An image forming apparatus comprising:
an air communication port (25) (FIGs. 1 and 6) configured to suck air into said image forming apparatus and to discharge the air from an inside of said image forming apparatus; and
an outer casing (20 and 30) (FIG. 1) covering an outside of a frame member (frame of 40) (FIG. 1) of said image forming apparatus, wherein said outer casing includes a first side surface (21, 222, and portion connecting 222 to 221 on right/left) (FIG. 6) facing in one of a first direction in a horizontal plane and a second side surface (21 at front) (FIG. 1) facing in one of a second direction perpendicular to the first direction in the horizontal plane,
wherein said first side surface includes a first surface portion (21 to 222) (FIG. 6) extending in a vertical direction (FIG. 6), a second surface portion (portion connecting 222 and 221) (FIGs. 6 and 8) offset in the first direction from said first surface portion toward the inside of said image forming apparatus, and a third surface portion (222) (FIGs. 6 and 8) connecting said first surface portion and said second surface portion,
wherein said third surface portion is provided with said air communication port penetrating said outer casing (FIG. 8), and
wherein said first surface portion, said second surface portion and said third surface portion extend to said second side surface portion (FIGs. 1 and 3).
Regarding claim 2, Tamura et al. discloses:
wherein said first surface portion, said second surface portion and said third surface portion extend to a third side surface (21 at back) (FIG. 1)  facing in the other one of the second direction in the horizontal plane.
Regarding claim 3, Tamura et al. discloses:
wherein said third surface portion is configured so that a user is capable of raising said image forming apparatus by holding said image forming apparatus with hands of the user (FIG. 6).
Regarding claim 5, Tamura et al. discloses:
wherein at least one of said first surface portion, said second surface portion and said third surface portion is a flat surface (FIG. 6).
Regarding claim 9, Tamura et al. discloses:
wherein said second surface portion and said third surface portion are provided at a bottom of said outer casing with respect to a vertical direction (FIG. 6).
Regarding claim 11, Tamura et al. discloses:
wherein said frame member includes a first frame member (outer frame of 40 on right) (FIG. 6) provided on one side with respect to the first direction and a second frame member (outer frame of 40 on left) (FIG. 6) provided on the other side with respect to the first direction so as to oppose said first frame member through a space.
Regarding claim 12, Tamura et al. discloses:
wherein said outer casing member includes a first outer casing member (20) (FIG. 1) provided with said air communication port and a second outer casing member (30) (FIG. 1) provided with said air communication port (37) (FIG. 1), and
wherein said air communication port provided in said second outer casing member is an air discharging port (FIG. 8).
Regarding claim 13, Tamura et al. discloses:
wherein said frame member opposes a placement surface on which said image forming apparatus is placed (FIG. 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852